UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 1-8222 Central Vermont Public Service Corporation (Exact name of registrant as specified in its charter) Vermont (State or other jurisdiction of incorporation or organization) 03-0111290 (IRS Employer Identification No.) 77 Grove Street, Rutland, Vermont (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (800) 649-2877 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.As of July 29, 2011 there were outstanding 13,422,469 shares of Common Stock, $6 Par Value. CENTRAL VERMONT PUBLIC SERVICE CORPORATION Form 10-Q for Period Ended June 30, 2011 Table of Contents PART I.Financial Information: Page Item 1. Financial Statements Unaudited Condensed Consolidated Statements of Income 4 Unaudited Condensed Consolidated Statements of Comprehensive Income 5 Unaudited Condensed Consolidated Statements of Cash Flows 6 Unaudited Condensed Consolidated Balance Sheets 7 Unaudited Condensed Consolidated Statement of Changes in Common Stock Equity 9 Notes to Unaudited Condensed Consolidated Financial Statements 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3. Quantitative and Qualitative Disclosures about Market Risk 49 Item 4. Controls and Procedures 50 PART II.Other Information: Item 1. Legal Proceedings 51 Item 1A. Risk Factors 52 Item 6. Exhibits 53 SIGNATURES 54 Page 1 of 54 Table of Contents GLOSSARY OF TERMS The following is a glossary of frequently used abbreviations or acronyms that are found in the report: Current or former CVPS Companies, Segments or Investments CRC Catamount Resources Corporation Custom Custom Investment Corporation CV or CVPS Central Vermont Public Service Corporation East Barnet Central Vermont Public Service Corporation - East Barnet Hydroelectric, Inc. Transco Vermont Transco LLC VELCO Vermont Electric Power Company, Inc. VETCO Vermont Electric Transmission Company, Inc. VYNPC Vermont Yankee Nuclear Power Corporation Regulatory and Other Authorities DOE United States Department of Energy DPS Vermont Department of Public Service EPA Environmental Protection Agency FERC Federal Energy Regulatory Commission IRS Internal Revenue Service NRC Nuclear Regulatory Commission PSB Vermont Public Service Board SEC Securities and Exchange Commission VANR Vermont Agency of Natural Resources Other AFUDC Allowance for funds used during construction AOCL Accumulated other comprehensive loss ARP MOU Memorandum of Understanding with the DPS on the Alternative Regulation II Plan ARRA American Recovery and Reinvestment Act CDA Connecticut Development Authority Bonds Connecticut Yankee Connecticut Yankee Atomic Power Company CVPS SmartPower(R) CV’s “smart grid” program designed to modernize and automate the electrical grid, provide automated meter reading, and empower consumers to make better energy choices. The plan includes two-way communications systems and strategies to introduce new rate designs, including dynamic pricing and demand response programs. CVPS SmartPower(R) MOU Memorandum of Understanding with the DPS on CVPS SmartPower(R) DNC Dominion Nuclear Connecticut Dodd-Frank Act Dodd-Frank Wall Street Reform and Consumer Protection Act DUP Vermont's Distributed Utility Planning EEI Edison Electric Institute EEU Vermont Energy Efficiency Utility Entergy Entergy Corporation Entergy-Vermont Yankee Entergy Nuclear Vermont Yankee, LLC EPACT Federal Energy Policy Act of 2005 EPS Earnings per share ERM Enterprise Risk Management ESAM Earnings sharing adjustment mechanism FASB Financial Accounting Standards Board FCM Forward Capacity Market Fortis Fortis Inc. and Fortis subsidiaries involved in the terminated proposed merger transaction Fortis subsidiaries FortisUS Inc. and Cedar Acquisition Sub Inc. Page 2 of 54 Table of Contents FTRs Financial Transmission Rights Gaz Métro Gaz Métro Limited Partnership GMP Green Mountain Power Corporation HQUS PPA Long-term power purchase and sale agreement with H.Q. Energy Services (U.S) Inc. IASB International Accounting Standards Board IFRS International Financial Reporting Standards IPPs Independent Power Producers ISO-NE New England Independent System Operator kWh Kilowatt-hours Maine Yankee Maine Yankee Atomic Power Company Moody's Moody's Investors Service MOU Memorandum of Understanding MW Megawatt MWh Megawatt-hours NOATT NEPOOL Open Access Transmission Tariff NYSE New York Stock Exchange OASIS Open Access Same-time Information System Omnibus Stock Plan Central Vermont Public Service Corporation Omnibus Stock Plan Omya Omya Industries, Inc. PCAM Power supply and transmission-by-others cost adjustment mechanism PCB Polychlorinated biphenyl contamination Pension Plan A qualified, non-contributory, defined-benefit pension plan Phase I Hydro-QuébecPhase I Phase II Hydro-QuébecPhase II PPA Purchased power contract PPACA The Federal Patient Protection and Affordable Care Act PSNH Public Service Company of New Hampshire PTF Pool Transmission Facility Readsboro Readsboro Electric Department ROA Return on Assets ROE Return on Equity RTO Regional Transmission Organization SERP Officers' Supplemental Retirement Plan SMD Standard Market Design SPEED Sustainably Priced Energy Development Program for Vermont Utilities Staffing MOU Memorandum of Understanding with the DPS to review staffing level TbyO Transmission by Others costs The Exchange Act Securities and Exchange Act of 1934 TPH Total petroleum hydrocarbons TSR Total Shareholder Return U.S. GAAP Generally Accepted Accounting Principles in the United States of America VEDA Vermont Economic Development Authority Vermont Marble Vermont Marble Power Division of Omya Industries, Inc. VIDA Vermont Industrial Development Authority Bonds VJO Vermont Joint Owners VPPSA Vermont Public Power Supply Authority VTA Vermont Transmission Agreement (1991) VY PPA Purchased power contract between VYNPC and Entergy-Vermont Yankee Yankee Atomic Yankee Atomic Electric Company Page 3 of 54 Table of Contents PART I. FINANCIAL INFORMATION Item 1.Financial Statements CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (dollars in thousands, except per share data) (unaudited) Three months ended June 30 Six months ended June 30 Operating Revenues $ Operating Expenses Purchased Power - affiliates Purchased Power Production Transmission - affiliates Transmission - other Other operation Maintenance Depreciation Taxes other than income Income tax (benefit) expense ) ) Total Operating Expenses Utility Operating Income Other Income Equity in earnings of affiliates Allowance for equity funds during construction 28 7 84 10 Other income Other deductions ) Income tax expense ) Total Other Income Interest Expense Interest on long-term debt Other interest Allowance for borrowed funds during construction ) (5
